Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 1 of 7 - Page ID#: 537



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON

  NICHOLAS SANDMANN, by and through
  his parents and natural guardians, TED           Civil Action No. 2:19-cv-00056-WOB-CJS
  SANDMANN and JULIE SANDMANN,

            Plaintiffs,
                                                   Judge William O. Bertelsman
                                                   Magistrate Judge Candace Smith

  v.                                               DEFENDANT NBCUNIVERSAL MEDIA,
                                                   LLC’S MEMORANDUM IN SUPPORT OF
                                                   MOTION TO STRIKE ALLEGATIONS IN
                                                   PLAINTIFF’S FIRST AMENDED
                                                   COMPLAINT

  NBCUNIVERSAL MEDIA, LLC,

            Defendant.



  I.     INTRODUCTION


         Plaintiff Nicholas Sandmann’s (“Sandmann” or “Plaintiff”) tome-like original complaint

  in this action (Doc. 1) consisted of 468 paragraphs spanning 92 pages (exclusive of exhibits,

  which added an additional 92 pages). Following this Court’s dismissal of Sandmann’s earlier-

  filed complaint against the WP Company LLC d/b/a The Washington Post in Case No. 2:19-cv-

  00019 on July 26, 2019, and after Defendant NBCUniversal Media, LLC (“Defendant” or

  “NBCUniversal”) moved to dismiss the original complaint, Sandmann filed his First Amended

  Complaint on August 19, 2019 (Doc. 23) (“Amended Complaint”). Sandmann’s Amended

  Complaint has ballooned to 631 paragraphs spanning 138 pages (exclusive of exhibits, which

  add 88 pages).



                                               1
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 2 of 7 - Page ID#: 538



         NBCUniversal seeks an order from the Court striking 39 paragraphs from the Amended

  Complaint. The subject paragraphs that are immaterial and impertinent to this action, and would

  impose an unnecessary burden on NBCUniversal were it compelled to defend this case.


  II.    ARGUMENT


         A.      Standard of Review


         Federal Rule of Civil Procedure 12(f) allows a court to strike from a pleading “any

  redundant, immaterial, impertinent, or scandalous matter . . . on motion made by a party . . .

  before responding to the pleading.” Although viewed with disfavor, a “court has ‘liberal

  discretion’ to strike such filings as it deems appropriate . . .” Johnson v. County of Macomb, No.

  08-10108, 2008 WL 2064968, at *1 (E.D. Mich. May 13, 2008) (citing Stanbury Law Firm v.

  IRS, 221 F.3d 1059, 1063 (8th Cir. 2000)). “For example, a motion to strike should be granted

  where the complaint contains immaterial allegations that have no bearing on the subject matter of

  the litigation.” Johnson, 2008 WL 2064968, at *1.


         With respect to excessively verbose complaints, such as the one at issue, one district

  court explained well the utility of striking irrelevant allegations early in the proceeding:


         Failure of plaintiffs’ counsel to draft their [c]omplaint in conformity with Rule 8,
         if not corrected at the beginning of proceedings in the case, certainly will involve
         serious consequences at the outset and in every phase of further proceedings prior
         to trial. Unless the [c]omplaint is redrafted in reasonable conformity to Rule 8,
         time, effort and expense may be devoted to interrogatories, document production,
         depositions, and other means of discovery in relation to subject matter totally
         irrelevant and valueless to any real issue in the case.
  Silver v. Queen’s Hospital, 53 F.R.D. 223, 227 (D. Hawaii 1971). Sandmann’s Amended

  Complaint meets this description.



                                                    2
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 3 of 7 - Page ID#: 539




         B.   The Court should strike paragraphs 147 through 185 of the Amended
         Complaint.


         Rule 8(a) of the Federal Rules of Civil Procedure requires nothing more than “a short and

  plaint statement of the claim showing that the pleader is entitled to relief.” The purpose of Civ.R.

  8 “is to ensure that courts and adverse parties can understand a claim, and frame a response to

  it.” Resource N.E. of Long Island, Inc. v. Town of Babylon, No. CV 97-6945 (ADS), 28 F. Supp.

  2d 786 (E.D.N.Y. 1998). As made clear by the term “must,” Rule 8 “requires Plaintiffs to edit

  and organize their claims and supporting allegations into a manageable format.” See Aaron v.

  Medtronic, Inc., Case No. 1:13-cv-301, 2013 U.S. Dist. LEXIS 130512, at *4 (S.D. Ohio Sept.

  12, 2013) (emphasis added). A complaint that is excessively verbose and redundant fails to

  comply with these basic requirements. See Shabazz v. Xerox, Case No. 1:14-cv-578, 2014 U.S.

  Dist. LEXIS 116677, at **6-7 (S.D. Ohio July 23, 2014) (collecting cases dismissing complaints

  under Rule 8).


         Plaintiff’s Amended Complaint exceeds this standard in grandiose fashion. The vast

  majority of Plaintiff’s new allegations make the Amended Complaint read more like a hit-piece

  about Nathan Phillips than a complaint designed to put NBCUniversal on notice of the nature of

  Sandmann’s defamation claims. They describe Phillips’s alleged “leftist activism”; his protest at

  the National Basilica the day after the incident depicted in the video at issue; Phillips’s alleged

  lies about his Vietnam service; allegedly false claims of harassment made by Phillips in the past;

  and Phillips’s purported criminal background. (See Doc. 23 (Amend. Compl.), Page ID#: 328-37,

  ¶¶ 147-85.)



                                                   3
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 4 of 7 - Page ID#: 540



         Sandmann’s sole cause of action in this action is one for common law defamation. (See

  Doc. 23 (Amend. Compl.), Page ID#: 346-428.) The elements of that tort require proof of “(a) a

  false and defamatory statement concerning [the plaintiff]; (b) an unprivileged publication to a

  third party; (c) fault amounting to at least negligence on the part of the publisher; and (d)

  actionability of the statement irrespective of special harm or the existence of special harm caused

  by the publication.” Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 281-82 (Ky. 2015) (original

  formatting altered). No special heightened pleading standard applies to claims of defamation. See

  Universal Health Group v. Allstate Ins. Co., No. 09-12524, 2010 WL 2278618, at *4 (E.D.

  Mich. May 12, 2010) (“The undersigned concludes that nothing in the Federal Rules suggests

  that pleading a defamation claim is subject to a higher pleading standard than any other claim.”).


         Sandmann’s claims arise out of several television broadcasts and online news articles

  describing an incident caught on video between him and Nathan Phillips on the steps of the

  Lincoln Memorial in Washington, D.C. Sandmann alleges that statements Phillips made when

  describing that encounter defamed Sandmann, and that NBCUniversal is liable for their

  republication. (See, e.g., Doc. 23 (Amend. Compl.), Page ID#:401-04, ¶¶ 457-61.)


         The paragraphs NBCUniversal asks this Court to strike are immaterial and impertinent to

  the subject matter of this litigation, as they focus exclusively on Nathan Phillips’s character,

  attempting to portray him as a “leftist” activist who was motivated to lie about his encounter with

  Sandmann to further his leftist agenda. They also include paragraphs alleging that Phillips

  previously lied about serving in Vietnam, and that he has a criminal background. The apparent

  implication of these paragraphs is that NBCUniversal should not have published anything

  Phillips said—including his eyewitness accounts—because he allegedly holds political beliefs

  hostile to the Trump administration, and Sandmann was wearing a “Make America Great Again”

                                                  4
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 5 of 7 - Page ID#: 541



  hat when he encountered Phillips thus implying Sandmann’s support for the Trump

  administration.


         First, the twelve paragraphs Sandmann spends detailing Phillips’s alleged prior political

  activism have no relevance to the subject matter of this action. Even if all of the allegations

  Plaintiff lodges against Phillips were true, courts have held that “the mere possibility that a

  source may be biased in some way or hold a subjective viewpoint does not, without more, create

  obvious reasons to doubt a source’s accuracy or establish actual malice.” Montgomery v. Risen,

  197 F.Supp.3d 219, 263 (D.D.C. 2016). For example, whether Phillips was the subject of a

  documentary about a Native American family, or “lived at a camp in North Dakota near Standing

  Rock Indian Reservation to protect the Dakota Access Pipeline project,” has no bearing on

  whether what Phillips said was opinion or was substantially true. (See Doc. 23 (Amend. Compl.),

  Page ID#: 329-31, ¶¶ 151-58.) Nor do these allegations have any bearing on whether

  NBCUniversal was negligent—much less acted with actual malice—when it interviewed Phillips

  or republished statements he made to the Washington Post. Phillips’s alleged protest at the

  Washington D.C. Basilica the day after the incident is likewise irrelevant. (Id. at Page ID#: 331-

  32, ¶¶ 159-65.)


         Next, and similarly irrelevant, are the five paragraphs Sandmann spends on allegations

  that Phillips lied about his service in Vietnam. (Id. at Page ID#: 333-34, ¶¶ 166-70.) Although

  Sandmann alleges that NBCUniversal defamed him by reporting that Phillips was a Vietnam

  veteran, nowhere in the Complaint does Sandmann allege that Phillips himself stated that he

  served in the Vietnam War to an NBCUniversal reporter in the context of this incident, and thus,

  his statements have no relevance to NBCUniversal’s assessment of his credibility. Regardless,

  Phillips’s statements about himself have no bearing on the subject-matter of this litigation.

                                                   5
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 6 of 7 - Page ID#: 542



         Sandmann also includes thirteen paragraphs of allegations about an incident where

  Phillips allegedly claimed he was harassed by a group of students at Eastern Michigan

  University. (Id. at Page ID#: 334-336, ¶¶ 171-82.) Sandmann presumably includes these new

  allegations to suggest that the incident involving Sandmann was part of a pattern of Phillips

  wrongfully accusing students of harassing him. But does Sandmann intend to litigate the facts of

  this entirely separate incident, even though he admits that the students involved were never

  identified and no formal record of the incident exists? (Id. at Page ID#: 336, ¶ 182.) If so, this is

  precisely the type of “irrelevant and valueless” subject matter that—if allowed to remain as part

  of Sandmann’s Complaint—could improperly force NBCUniversal to devote “time, effort and

  expense” in discovery. And if he does not intend to provide proof on these allegations, then the

  Court should strike them.


         Last, Sandmann includes three paragraphs about Phillips’s alleged “criminal

  background.” (Id. at Page ID#: 336-37, ¶¶ 183-85.) These allegations amount to mere character

  assassination, and have no bearing on Sandmann’s claims in this case. See Silver, 53 F.R.D. at

  226 (striking complaint that “cast gratuitous aspersions upon persons not named as defendants”).


  III.   CONCLUSION


         For the reasons set forth, NBCUniversal respectfully asks that the Court grant its Motion

  to Strike, and strike paragraphs 147 through 185 from the Amended Complaint.




                                                   6
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-1 Filed: 09/16/19 Page: 7 of 7 - Page ID#: 543



                                                Respectfully submitted,

                                                /s/ Darren W. Ford
                                                John C. Greiner (Pro Hac Vice)
                                                GRAYDON HEAD & RITCHEY LLP
                                                312 Walnut St.
                                                Suite 1800
                                                Cincinnati, OH 45202
                                                Phone: (513) 629-2734
                                                Fax: (513) 333-4316
                                                jgreiner@graydon.com

                                                &

                                                J. Stephen Smith (KBA #86612)
                                                Darren W. Ford (KBA #95373)
                                                GRAYDON HEAD & RITCHEY LLP
                                                2400 Chamber Center Drive
                                                Suite 300
                                                Ft. Mitchell, KY 41017
                                                Phone: (859) 578-3070
                                                Fax: (859) 578-3071
                                                ssmith@graydon.com
                                                dford@graydon.com

                                                ATTORNEYS FOR DEFENDANT




  9752829.1




                                         7
